Case 4:20-mj-04787-N/A-MSA Document 1 Filed 08/03/20 Page 1 of 1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

 

 

 

1 . * T of ARIZON.
United States District Court DISTRICE of A
United States of America DOCKET NO.
¥v.
Luis Cueto-Colin ;
YOB: 1987; Citizen of Mexico ed Nol NO.

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On ot about July 31, 2020, at or near Arivaca, in the District of Arizona, Luis Cueto-Colin, an alien, entered, and
was found in the United States of America after having been denied admission, excluded, deported, and removed.
from the United States through Harlingen, Texas on June 16, 2011, and without obtaining the express consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto, in
violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b)(1), a
felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Luis Cueto-Colin is a citizen of Mexico. On June 16, 2011, Luis Cueto-Colin was lawfully denied admission,
excluded, deported and removed from the United States through Harlingen, Texas. On July 31, 2020, agents found
Luis Cueto-Colin in the United States at or near Arivaca, Arizona, without the proper immigration documents.
Luis Cueto-Colin did not obtain the express consent of the Attorney General or the Secretary of the Department of
Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)

 

Being duly sworn, I declare that the foregoing is
EMG2AIC OFFICIAL TITLE FP
AU RIZED AUS Li ;
THO A /s/Liza Granoff Border Patrol Agent
ra Andrew J, Carpenter
Lx. _

 

Sworn by telephone x

 

DATE

|anins> Coy Dare. August 3, 2020
L

SIGNATURE OF MAGISTRATE JUDGE”

 

 

 

4 See Federal rules of Criminni Procedure Rules 3, 4.1, aed 54

 
